AO 91 (Rev 8/94) `.Cnxnwal,(;ompla:nt,`,`

 
       

 

United States`District Court
SOUTHERN DISTRICT OF TEXAS

 

 

MCALLEN DIVI S ION
UNITED STATES OF AMERICA

 

V_ chlvllNAL colleLAlNT
Migel Anje| Palacio . PRINc/PAL Case Number:
` United States v YOB- 1997 E\ggv g § zmg M'18'2354 -Nl
f)
maris cities
(Name and Address of Defendant)

L/

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. on er about November 12, 2018 in __Hi_ding/__ county, 111

the Southern District of Texas defendants(s) did,
(T rack Statutory Language of Oj"ense)

knowing or in reckless disregard of the fact that Carlos Alfredo Perez-Perez and Gerardo Tut-Tzalam, both
citizens of Guatema|a, along with one (1) other undocumented alien, for a total of three (3), who had entered the
United States' ln violation of |aw, did knowingly transport, or move or attempt to transport said aliens' ln
furtherance of such violation of law within the United States, that is, from a location near Los Ebanos, Texas to
the point of arrest near McA|len, Texas, `

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
I further state that I am a(n) U..S Senior Border Patrol Agent and that this complaint is based on the
following facts:

'On November 12, 2018, Border Patrol Agents responded to a.camera activation in Los Ebanos,
Texas. The still image displayed a single male subject running north away from the Rio Grande
River_. This area is notorious for alien and narcotic smuggling.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint:

Amev¢c@ A\BY.A limine

 

 

 

 

 

Gerardo Montalvo Senior Patrol Agent
Sworn to before me and subscribed in my presence, a Printed Name of Complainant
November 14, 2018 ' at McA|len, Texas
Date ` ` City and State

  

J Scott Hacker , U, S. Magistrate Judge bj\,\ .

Name and Title of Judicial Ofticer Signature

Cése 7118-m1-stnrefnerArrEsFmshrmefr wouan Page 2 Of 3

SOUTHERN DlSTR|CT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRlMlNAL COMPLA|NT:

M-1 8-2354 -M
RE: Migel Anje| Palacio

CONT|NUAT|ON:

A Border Patrol Agent near the area responded and observed a tan colored Sport Utility
Vehicle (SUV) bearing Minnesota state license plates traveling away from the camera
activation. As the SUV passed the agent, the agent observed multiple people in the SUV.
The agent proceeded to follow the SUV northbound on El F aro Road and requested a
registration check on the SUV. The registration check returned to a different make and model
of vehicle, Due to an increased volume of alien smuggling in the Los Ebanos area, and the
aforementioned facts, the agent proceeded to activate his vehicle’s emergency equipment to
perform a vehicle stop on the SUV. '

The SUV failed to stop and continued eastbound on Expressway 83. The agent continued to
pursue the SUV and received assistance from other law enforcement agencies. During the
pursuit, the SUV disregarded stop lights as well as the public’s safety, and reached speeds of
approximately 80 miles per hour. After approximately twenty-one (21) miles, the SUV came
to a stop in the parking lot of La Plaza Mall in McAllen, Texas.

A responding agent observed the driver exit the SUV and run into the mall. After a short foot l
pursuit, the agent apprehended the driver, who was later identified as Migel Anj el Palacio, a
United States Citizen. A search of the SUV resulted in the apprehension of three (3) subjects
Who Were determined to be illegally present in the United States.

' All subjects were transported to the McAllen Border Patrol Station for processing

PRINCIPAL STATEMENT:
Migel Anjel Palacio was advised of his Miranda Rights, stated he understood his Rights, and
agreedto provide a sworn statement

Palacio stated he was to be paid 600 USD to pick up and transport aliens to a grocery store in
Palmview, Texas. Once at the pickup location in Los Ebanos, Texas, Palacio claimed'he took
his time and opened the door for one of the aliens. After the aliens boarded the vehicle,
Palacio indicated that he could see the people were “freaking out the whole time.” After
departing the pickup location, Palacio stated that he believed it had just rained because his
windshield was foggy and he couldn’t see the road in lfront of him. Palacio eventually saw a
Border Patrol Unit trying to stop hirn, however he continued to drive. During the course of
the pursuit, Palacio stated he remembers saying “fuck no, you all aren’t going to get me this
time.” When Palacio eventually stopped the vehicle, Palacio stated he ran until he was
apprehended

Page 2

CHS€ 7118'm1'Q3RHtEWsTAPrEsFi51s“r§l@T @oUt%ti$ Page 3 Of 3
souTHERN DlsTRlcT oF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRlMlNAL COMPLA|NT:

lVl-18-2354 -M
RE: Mige| Anjel Pa|acio

CONT|NUAT|ON: ;

MATERIAL WITNESSES STATEMENTS:
Carlos Alfredo Perez-Perez and Gerardo Tut-Tzalam were advised of their Miranda Rights,
both understood their Rights, and agreed to provide a sworn statement

Perez, a citizen of Guatemala, claimed his family made his smuggling arrangements, but
wasn’t`sure of the amount that was to be paid Perez stated that he crossed the river along

. With three (3) other subjects, and was instructed to wait for a truck. Upon boarding the
vehicle, Perez stated the vehicle drove off and he felt scared due to the way the car was
being driven. Perez claimed they told the driver to stop, but he continued driving until
eventually coming to a stop at a store and exiting the vehicle.

Perez identified Palacio, through a photo lineup, as the driver of the vehicle.

t Tzalam, a citizen Guatemala, claimed he has paid 5,000 USD of the 7,000 USD he was
charged to be smuggled to Houston, Texas. After crossing the river along with two (2) other
subjects, Tzalam stated that they walked for approximately five (5) minutes before they
waived down the vehicle and were told by the driver to get in. Tzalam stated that they
continued driving while being pursued by law enforcement Tzalam claimed that the driver
was driving fast in and out of lanes. Tzalam stated that they told the driver to stop two (2)
different times, but he continued driving until eventually corning to a stop at a store and
exiting the vehicle.

Tzalam identified Palacio, through a photo lineup, as the driver of the vehicle,

Page 3

